AMENDMENT

TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT TO AMENDED AND RESTATED RECEIVALBES PURCHASE AGREEMENT, dated
January 31, 2003 (this "Amendment"), between Gottschalks, Inc. ("Gottschalks"),
in its capacity as seller (the "Seller"), and Gottschalks Credit Receivables
Corporation ("GCRC"), in its capacity as purchaser, is made for the purpose of
amending the Amended and Restated Receivables Purchase Agreement, dated as of
March 1, 1999 (the "RPA"), between Gottschalks and GCRC.



RECITALS

WHEREAS, the parties hereto wish to enter into this Amendment in order to amend
and supplement certain provisions of the RPA for the purpose of terminating the
obligations of the Seller to sell and of the Purchaser to purchase, the
receivables and related property pursuant to the RPA effective concurrently with
the prepayment and cancellation of certain securities as described below; and

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the parties, the parties hereto agree
as follows:

Section 1. Definitions.

For all purposes of this Amendment, unless otherwise defined herein, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed thereto in RPA.



Section 2. Amendment to Section 1.2.

The following paragraph is added following the paragraph (b) of Section 1.2:



"(c) Notwithstanding the foregoing, the following terms shall have the indicated
meanings:

"Effective Time" shall mean the time at which all outstanding Certificates are
paid in full and cancelled pursuant to the related Prepayment Agreements, the
Trustee Agreement, the Escrow Agreement and the Purchase Agreement.

"Escrow Agreement" means that certain Escrow Agreement dated January 31, 2003
among Gottschalks, GCRC, Household Bank (SB), N.A., Deutsche Bank Trust Company
Americas in its capacity as trustee of the Gottschalks Credit Card Master Trust,
and in its capacity as escrow agent.

"Prepayment Agreements" mean those certain prepayment agreements between GCRC
and Gottschalks on the one hand and the holders of the outstanding Certificates
on the other.

"Trustee Agreement" means the Trustee Agreement dated January 31, 2003 among
Gottschalks, GCRC and the Trustee."

Section 3. Amendment to Section 2.1.

The following paragraph is added following paragraph (h) of Section 2.1:



(i) Notwithstanding any other provision of this Agreement, at all times from and
after the Effective Time, the obligations of the Seller to sell and of the
Purchaser to purchase any Receivables, proceeds thereof or rights in or relating
thereto shall terminate, and no further such sales or purchases will be
consummated pursuant to this Agreement."



[Remainder of the page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first written above.



 

GOTTSCHALKS INC.



 

By: /s/ James Famalette

Title: President & CEO

 

 

GOTTSCHALKS CREDIT RECEIVABLES CORPORATION







By: /s/ Michael Geele

Title: President

 

Acknowledged by:

DEUTSCHE BANK TRUST COMPANY

AMERICAS, solely in its capacity as Trustee

of the Gottschalks Credit Card Master Trust

 

By: /s/ Richard L. Buckwalter

Title: Vice President






--------------------------------------------------------------------------------


